         Case 1:20-cr-00523-GHW Document 32 Filed 07/05/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      July 5, 2021

VIA ECF

The Honorable Gregory H. Woods
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Medghyne Calonge, 20 Cr. 523 (GHW)

Dear Judge Woods:

     The Government respectfully submits this letter brief in response to the defendant
Medghyne Calonge’s Motion In Limine (the “Motion”) dated June 28, 2021 (Dkt. No. 30).

       The defendant seeks a blanket pretrial ruling that the Government may not use certain
aspects of her criminal history to impeach her credibility should she testify at trial. Specifically,
the Motion requests that the Court preclude cross-examination of the defendant in connection with
her prior conviction in 2008 for uttering a forged instrument, the conduct underlying that
conviction, and her prior arrest in 2002, for obtaining property or services in exchange for a
worthless check. Mot. at 1.

         The Government respectfully requests that the Court reserve ruling on the Motion until
after such testimony takes place—if it does. The blanket pretrial prohibition that the defendant
seeks at this juncture is inappropriate. Calonge cites Federal Rule of Evidence 609, which permits
the Government to attack a criminal defendant’s “character for truthfulness” by offering evidence
of certain types of prior felony convictions. Attacking a defendant’s character for truthfulness,
however, is not the only permissible use of a prior criminal conviction during cross examination.
“Central to the proper operation of the adversary system is the notion that when a defendant takes
the stand, the Government be permitted proper and effective cross-examination in an attempt to
elicit the truth.” United States v. Garcia, 936 F.2d 648, 653 (2d Cir.1991) (internal citation and
quotation omitted). “Once a defendant has put certain activity in issue by offering innocent
explanations for or denying wrongdoing, the Government is entitled to rebut by showing that the
defendant has lied.” United States v. Beverly, 5 F.3d 633, 639 (2d Cir. 1993).

         Simply put, even if Calonge’s prior arrests or conviction might be inadmissible to prove a
general character for untruthfulness, those prior arrests or conviction could still be admissible to
show that she lied about a particular fact during her testimony. For example, if the defendant were
to testify that she has never broken the law, or never done anything dishonest, her prior felony
         Case 1:20-cr-00523-GHW Document 32 Filed 07/05/21 Page 2 of 2

                                                                                           Page 2


conviction for uttering a forged check would then be admissible. See Beverly, 5 F.3d at 640
(defendant’s testimony as to his unfamiliarity with guns opened the door to questioning about his
prior possession and use of guns); see also Garcia, 936 F.2d at 654 (“once [the defendant] testified
that he had no idea that the white powder was cocaine, he opened the door for the Government to
impeach his testimony by establishing on cross-examination that he was familiar with and indeed
had used cocaine . . .”).

       In sum, because the permissible use of the defendant’s criminal record for cross-
examination turns on the contents of any direct testimony that she might offer, the Court should
reserve ruling until after any direct testimony she provides. 1

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney

                                          By: _____________________________
                                             Timothy Capozzi
                                             Louis A. Pellegrino
                                             Assistant United States Attorneys
                                             (212) 637-2404 / 2617


cc:    Martin Cohen, Esq., Federal Defenders of New York (by ECF)




1
  The Government notes that, in its own motions in limine, it requested that the Government be
permitted to cross-examine the defendant regarding her prior conviction should she portray herself
through testimony or argument as law-abiding. See Point II, Gov. MIL, dated 6/28/2021 (Dkt. No.
26). The Government believes that a ruling on this particular request can also be deferred until
such testimony or argument occurs at the trial.
